—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered January 22, 1993, which denied defendants’ cross motion for an order of seizure pursuant to CPLR 7102, unanimously affirmed, with costs.
The IAS Court properly denied defendants’ motion for an order of seizure based on the corporate plaintiffs alleged default in payment under a security agreement, plaintiffs having submitted evidence to refute such indebtedness (CPLR 7102 [c]). Defendants also fail to make a sufficient showing of either likelihood of success on the merits or irreparable harm to warrant the injunctive relief they seek in the alternative. Concur—Ellerin, J. P., Ross, Asch, Kassal and Rubin, JJ.